                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN


LONNIE W. FREHR,

                      Plaintiff,
                                                           Case No. 20-CV-691
v.

THE COUNTY OF MARINETTE, et al.,

            Defendants.
______________________________________________________________________________

                        STIPULATION FOR DISMISSAL
______________________________________________________________________________

       IT IS HEREBY STIPULATED and agreed by and among the parties, by their

undersigned counsel, that the above-captioned action, and all claims asserted therein, may be

dismissed without prejudice and without costs to any party pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii). The parties further stipulate and ask the Court to enter the accompanying order

providing that the matter is dismissed without prejudice

       Dated this 16th day of June, 2020.


                                               CONWAY OLEJNICZAK & JERRY, S.C.



                                            By:/s/ Bryant M. Dorsey
                                               Bryant M. Dorsey SBN 1089949
                                               Attorneys for Plaintiff
                                               231 S. Adams Street
                                               Green Bay, WI 54301
                                               Telephone: (920) 437-0476
                                               Email: bmd@lcojlaw.com




          Case 1:20-cv-00691-PP Filed 06/16/20 Page 1 of 2 Document 13
Dated this 16th day of June, 2020.


                                        CRIVELLO CARLSON S.C.



                                     By:/s/ Sara C. Mills
                                        Samuel C. Hall, Jr. SBN 1045476
                                        Sara C. Mills SBN 1029470
                                        Attorneys for Defendants Marinette County, Sheriff
                                        Jerome T. Sauve, and Chief Deputy James M.
                                        Hansen
                                        710 N. Plankinton Ave., Suite 500
                                        Milwaukee, WI 53203
                                        Telephone: (414) 271-7722
                                        Fax: (414) 271-4438
                                        Email: shall@crivellocarlson.com
                                                smills@crivellocarlson.com




Dated this 16th day of June, 2020.


                                        LEIB KNOTT GAYNOR LLC



                                     By:/s/ Douglas S. Knott
                                        Douglas S. Knott, SBN 1001600
                                        Charles R. Starnes, SBN 1113293
                                        Attorneys for Defendants Advanced Correctional
                                        Healthcare, Inc. and Lisa Swanson, L.P.N.
                                        219 N. Milwaukee Street, Suite 710
                                        Milwaukee, WI 53202
                                        Telephone: (414) 276-2102
                                        Fax: (414) 276-2140
                                        Email: dknott@lkglaw.net
                                               cstarnes@lkglaw.net




                                 2
   Case 1:20-cv-00691-PP Filed 06/16/20 Page 2 of 2 Document 13
